PER CURIAM.
Patricia Derbaum seeks to appeal the district court’s order denying her motion filed under 28 U.S.C.A. § 2255 (West Supp.2001). We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we deny a certificate of appealability and dismiss the appeal on the reasoning of the district court. See United States v. Derbaum, Nos. CR-97-453; CA-00-1372-2-11 (D.S.C. Nov. 30, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.